 

AO 245D (CASD Rev. 1/19} Judgment in a Criminal Case for Revocations - i LE D A

UNITED STATES DISTRICT COURT U6 14 2018
SOUTHERN DISTRICT OF CALIFORNIA gygpk 8.9! 7RICT COURT

HERW GISTRIGT Fe am
UNITED STATES OF AMERICA JUDGMENT IN A|ERIMINAL okey
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987}

   
 

 

    
 

Vv

 

 

CESAR TOVAR-ZEPEDA (1)
Case Number: 3:17-CR-04430-JLS
Serena Premjce
Defendant’s Attorney
REGISTRATION NO. 45722-298
o-
THE DEFENDANT:
admitted guilt to violation of allegation(s) No. 1
CL] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

August 14, 2019

Date of Imposition of Sentence

Usa lo wytntet EE

HON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

 

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: CESAR TOVAR-ZEPEDA (1) Judgment - Page 2 of 2
CASE NUMBER: 3:17-CR-04430-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6 months. 4 months concurrently to case 19cr660-JLS and 2 months concurrently to case 19cr660-JLS

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OU

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ol at AM, on

 

 

 

L] as notified by the United States Marshal.

7 The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
C1 onor before
as notified by the United States Marshal.

(I as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on te
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:17-CR-04430-JLS
